Order filed, December 5, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-01012-CR
                                    ____________

                        KEITH JULIUS JACKSON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                         Trial Court Cause No. 12-CR-0201


                                            ORDER

       The reporter’s record in this case was due December 3, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Judy Hansen, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM